SECURITIES PURCHASE
AGREEMENT
Dated as of May 24, 2010
by and among
LA JOLLA PHARMACEUTICAL COMPANY
and
THE PURCHASERS LISTED ON EXHIBIT A

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT dated as of May 24, 2010 (this “Agreement”)
by and among La Jolla Pharmaceutical Company, a Delaware corporation (the
“Company”), and each of the purchasers of (i) shares of common stock of the
Company, (ii) shares of preferred stock of the Company, (iii) warrants to
purchase shares of preferred stock of the Company and (iv) warrants to purchase
units consisting of shares of preferred stock of the Company and warrants to
purchase additional shares of preferred stock of the Company, whose names are
set forth on Exhibit A attached hereto (each a “Purchaser” and collectively, the
“Purchasers”).

The parties hereto agree as follows:

ARTICLE 1

PURCHASE AND SALE OF COMMON STOCK, PREFERRED STOCK AND WARRANTS

1.1 Purchase and Sale of Common Stock, Preferred Stock and Warrants. Upon the
following terms and conditions, the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase from the Company, securities for
an aggregate purchase price of $ $6,003,113.04 at the Closing (as defined in
Section 1.2(b)), consisting of: (i) 28,970,435 shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), for an aggregate purchase
price of $869,113.05, at a price per share equal to $0.03; (ii) 5,134 shares of
the Company’s Series C-1 Preferred Stock, par value $0.01 per share (the
“Series C-1 Preferred”), for an aggregate purchase price of $5,134,000, at a
price per share equal to $1,000; (iii) warrants, in substantially the form
attached hereto as Exhibit B (the “Cashless Warrants”), to purchase an aggregate
amount of up to 5,134 shares of the Company’s Series D-1 Preferred Stock, par
value $0.01 per share (the “Series D-1 Preferred”), at an exercise price per
share equal to $1,000; and (iv) warrants, in substantially the form attached
hereto as Exhibit C (the “Cash Warrants”), to purchase an aggregate of 10,268
units, at an exercise price of $1,000 per unit, where each unit consists of
(A) one share of the Company’s Series C-2 Preferred Stock, par value $0.01 per
share (the “Series C-2 Preferred”); and (B) a warrant, in substantially the form
attached as Exhibit A to the Cash Warrants (the “Subsequent Cashless Warrants”),
to purchase one share of the Company’s Series D-2 Preferred Stock, par value
$0.01 per share (the “Series D-2 Preferred” and, together with the Series C-1
Preferred, Series C-2 Preferred and Series D-1 Preferred, the “Preferred
Stock”). The Cashless Warrants, Cash Warrants and Subsequent Cashless Warrants
shall be collectively referred to herein as the “Warrants.” At the Closing, the
Company shall deliver to each Purchaser: (i) a stock certificate registered in
the name of such Purchaser, or in the name(s) of such nominee(s) as designated
by such Purchaser, representing in the aggregate the number of shares of Common
Stock set forth opposite such Purchaser’s name on Exhibit A attached hereto;
(ii) a stock certificate registered in the name of such Purchaser, or in the
name(s) of such nominee(s) as designated by such Purchaser, representing in the
aggregate the number of shares of Series C-1 Preferred set forth opposite such
Purchaser’s name on Exhibit A attached hereto; (iii) a Cashless Warrant to
purchase the number of shares of Series D-1 Preferred set forth opposite such
Purchaser’s name on Exhibit A attached hereto and (iv) a Cash Warrant to
purchase the number of shares of Series C-2 Preferred set forth opposite such
Purchaser’s name on Exhibit A attached hereto. The Company and the Purchasers
are executing and delivering this Agreement in accordance with and in reliance
upon the exemption from securities registration afforded by Section 4(2) of the
U.S. Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”), including Regulation D
(“Regulation D”), and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder.

1.2 Purchase Price and Closing.

(a) Subject to the terms and conditions hereof, the Company agrees to issue and
sell to the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally and not jointly, agree to purchase the Securities (as
defined in Section 1.3(b)) for an aggregate initial purchase price of
$6,003,113.04, without giving effect to the potential mandatory exercise of the
Cash Warrants (the “Purchase Price”). At the Closing, each Purchaser shall
deliver the applicable portion of the Purchase Price as indicated on Exhibit A
hereto by wire transfer of immediately available funds to the Company.

(b) The closing under this Agreement (the “Closing”) shall take place on or
before May 28, 2010 (the “Closing Date”), provided, that all of the conditions
set forth in Article 5 hereof and applicable to the Closing have been fulfilled
or waived in accordance herewith. The Closing shall take place at the offices of
the Company, 4365 Executive Drive, 3rd Floor, San Diego, California 92121 at
2:00 p.m. Pacific Standard Time, or at such other time and place as the parties
may agree. Subject to the terms and conditions of this Agreement, at the
Closing, each Purchaser shall purchase and the Company shall issue and deliver
or cause to be delivered to each Purchaser Securities in the amounts set forth
opposite the name of such Purchaser on Exhibit A hereto.

1.3 Conversion Shares; Reverse Stock Split.

(a) The Company shall (i) on or before the date that is three Weeks (as defined
in the Certificate of Designations as defined in Section 2.1(f)) following the
Closing Date, file a preliminary proxy statement on Schedule 14A with the
Securities Exchange Commission (“SEC”) relating to: (A) not less than two
(2) separately proposed reverse stock splits of the Company’s outstanding shares
of Common Stock (each a “Reverse Split” and, together, the “Reverse Splits”),
(B) an amendment to the Company’s Certificate of Incorporation (the “Charter
Amendment”) to (y) increase the number of shares of authorized Common Stock (the
“Authorized Share Increase”), and (z) decrease the par value of the Common
Stock, the Company’s Series A Preferred Stock and the Preferred Stock to $0.0001
per share, (C) the election of directors, and (D) the adoption of a new equity
compensation plan and the amendment to the Company’s existing employee stock
purchase plan to increase the number of shares available thereunder, provided
that such new equity compensation plan and amended employee stock purchase plan
shall each have been approved by the Purchasers holding at least 66-2/3% of the
then outstanding Preferred Stock held by all holders of Preferred Stock other
than any Defaulting Purchaser (as defined in Section 4.3) (the “Requisite
Holders”) (such proxy statement being referred to herein as the “Required Proxy
Statement” and such proposals being the “Meeting Proposals”), and (ii) hold the
stockholder meeting relating to the Reverse Splits and the Charter Amendment
(the “Requisite Meeting”) on or before the date that is (A) seven Weeks
following the determination that the Required Proxy Statement will not be
reviewed by the SEC or (B) seven Weeks following the completion of any review of
the Required Proxy Statement by the SEC, as applicable. The ratio of the Reverse
Splits, the date upon which any Reverse Split shall be effective and the amount
of the Authorized Share Increase shall each be determined by the Company’s Board
of Directors and shall each be approved by the Requisite Holders. No Reverse
Split nor the Authorized Share Increase shall be effected without the approval
of the Company’s Board of Directors and the Requisite Holders as set forth in
the preceding sentence. Each Purchaser holding any securities of the Company as
of the record date for the Requisite Meeting agrees: (a) with respect to any
shares held in record name, to appoint authorized representatives of the Company
as its proxies to vote all shares of Common Stock then held by such Purchaser
that are eligible to vote in favor of the Meeting Proposals, and (b) with
respect to any shares of Common Stock held in street name, to instruct the
brokerage firm having custody of such shares of Common Stock to appoint
authorized representatives of the Company as its proxies to vote all shares of
Common Stock then beneficially held by such Purchaser that are eligible to vote
in favor of the Meeting Proposals.

(b) Any shares of Common Stock issuable upon conversion or otherwise in respect
of the Preferred Stock are herein referred to as the “Conversion Shares.” The
Common Stock issued or issuable under this Agreement, the Preferred Stock, the
Warrants and the Conversion Shares are sometimes collectively referred to herein
as the “Securities.”

(c) Without limiting the other rights or remedies of the Purchasers under this
Agreement or the Certificate of Designations (as defined in Section 2.1(f)), in
the event that the Company has not for any reason held the Requisite Meeting on
or prior to January 13, 2011 (the “Meeting Deadline Date”), then the Company
shall pay to each Purchaser, on (i) the Meeting Deadline Date and (ii) the last
day of each Week elapsed following the Meeting Deadline Date until the Requisite
Meeting is held, in each instance set forth in clauses (i) and (ii), a cash
payment in an amount equal to three percent (3%) of the purchase price paid by
such Purchaser for shares of Series C-1 Preferred at the Closing.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchasers, as of the Closing Date, except (a) as set forth
in the Public Filings (as defined in Section 2.1(g)) or (b) on the schedule of
exceptions attached hereto with each numbered schedule thereof corresponding to
the section number herein (the “Schedule of Exceptions”), as follows:

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any direct or indirect Subsidiaries (as defined in
Section 2.1(h)) or own securities of any kind in any other entity except as set
forth on Schedule 2.1(h) hereto. The Company and each such Subsidiary is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect. For the purposes of this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
Subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its material obligations under this Agreement or any of the
Transaction Documents (as defined in Section 2.1(b)) in any material respect.

(b) Authorization; Enforcement. Each of the Company and its Subsidiaries (as
applicable) has the requisite corporate power and authority to enter into and
perform this Agreement, the Warrants and the Officer’s Certificate to be
delivered by the Company, dated as of the Closing Date, substantially in the
form of Exhibit D attached hereto (the “Officer’s Certificate” and collectively
with this Agreement and the Warrants, the “Transaction Documents”) and to issue
and sell the Securities in accordance with the terms hereof. The execution,
delivery and performance of the Transaction Documents by the Company and each
Subsidiary of the Company party thereto and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and, except as set forth on Schedule 2.1(b) or as
otherwise contemplated herein, no further consent or authorization of the
Company, any Subsidiary or their respective Boards of Directors or stockholders
is required. When executed and delivered by the Company and each Subsidiary of
the Company party thereto, each of the Transaction Documents shall constitute a
valid and binding obligation of the Company and each Subsidiary, as applicable,
enforceable against the Company and each Subsidiary, as applicable, in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

(c) Capitalization. The authorized capital stock of the Company and the issued
and outstanding shares of capital stock of the Company as of the Closing Date is
set forth on Schedule 2.1(c) hereto. All of the outstanding shares of the Common
Stock and any other outstanding security of the Company have been duly and
validly authorized. Except as set forth in this Agreement, the Public Filings or
as set forth on Schedule 2.1(c) hereto, no shares of Common Stock or any other
security of the Company are entitled to preemptive rights or registration rights
and there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company.
Furthermore, except as set forth in this Agreement and as set forth on
Schedule 2.1(c) hereto, there are no equity plans, contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except for customary transfer restrictions contained in agreements entered into
by the Company in order to sell restricted securities or as provided on
Schedule 2.1(c) hereto, the Company is not a party to or bound by any agreement
or understanding granting registration or anti-dilution rights to any person
with respect to any of its equity or debt securities. Except as set forth on
Schedule 2.1(c), the Company is not a party to, and it has no knowledge of, any
agreement or understanding restricting the voting or transfer of any shares of
the capital stock of the Company. Except as set forth on Schedule 8.18, the
Company has not made any representations regarding equity incentives to any
officer, employee, director or consultant that are not disclosed in the Public
Filings.

(d) Issuance of Securities. The Common Stock, Preferred Stock and Warrants to be
issued at the Closing have been duly authorized by all necessary corporate
action and, when paid for or issued in accordance with the terms hereof, such
Common Stock, Preferred Stock and Warrants shall be validly issued and
outstanding, fully paid and nonassessable, free and clear of all liens,
encumbrances and rights of refusal of any kind. When the Subsequent Cashless
Warrants, Preferred Stock issuable upon exercise of the Warrants and Conversion
Shares are issued (following approval of the Authorized Share Increase), such
Subsequent Cashless Warrants, Preferred Stock and Conversion Shares will be duly
authorized by all necessary corporate action and validly issued and outstanding,
fully paid and nonassessable, free and clear of all liens, encumbrances and
rights of refusal of any kind. When the Conversion Shares are issued, the
holders shall be entitled to all rights accorded to a holder of Common Stock.
Each share of Preferred Stock shall have the rights, preferences, privileges and
restrictions set forth in the Certificate of Designations. The certificates to
be used to evidence the Preferred Stock will comply in all material respects
with all applicable legal requirements, the requirements of the Company’s
Certificate of Incorporation and the Certificate of Designations (collectively,
the “Certificate”) and the Bylaws of the Company (the “Bylaws”).

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and its Subsidiaries (as applicable), the performance
by the Company of its obligations under the Warrants, and the consummation by
the Company and its Subsidiaries of the transactions contemplated hereby and
thereby, and the issuance of the Securities as contemplated hereby and thereby,
do not and will not (i) violate or conflict with any provision of the
Certificate or the Bylaws, each as amended to date, or any Subsidiary’s
comparable charter documents, subject to the filing of an amendment to the
Certificate to increase the authorized shares, (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries’ respective properties or assets are bound,
(iii) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected, or (iv) create or impose a lien, mortgage,
security interest, charge or encumbrance of any nature on any property or asset
of the Company or its Subsidiaries under any agreement or any commitment to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or by which any of their respective
properties or assets are bound, except, in the case of clause (ii), for such
conflicts, defaults, terminations, amendments, acceleration, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries is required
under federal, state, foreign or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under the Transaction Documents, issue and sell the
Securities in accordance with the terms hereof (other than the filing of a
Form D pursuant to Regulation D and counterpart filings under applicable state
securities laws, rules or regulations). The business of the Company and its
Subsidiaries is not being conducted in violation of any laws, ordinances or
regulations of any governmental entity.

(f) Authorization of Certificate of Designations. The Certificate of
Designations, Preferences and Rights of Series C-1 Convertible Preferred Stock,
Series C-2 Convertible Preferred Stock, Series D-1 Convertible Preferred Stock
and Series D-2 Convertible Preferred Stock of La Jolla Pharmaceutical Company,
substantially in the form attached hereto as Exhibit E (the “Certificate of
Designations”), has been duly and validly authorized by the Company and, when
filed by the Company with the Secretary of State of the State of Delaware, will
be legally valid and effective and enforceable against the Company in accordance
with its terms.

(g) Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and, since January 1, 2009, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Exchange Act (all of the foregoing including filings
incorporated by reference therein being referred to herein as the “Commission
Documents”). At the times of their respective filings, the Form 10-K for the
fiscal year ended December 31, 2009 (the “Form 10-K”) and any other report,
schedule, form, statement or other document filed by the Company with the SEC
pursuant to the reporting requirements of the Exchange Act subsequent to
December 31, 2009 and prior to the Closing Date (collectively with the Form
10-K, the “Public Filings”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and the Public Filings did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the Commission Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC or other applicable rules and regulations with respect
thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

(h) Subsidiaries. Schedule 2.1(h) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary. For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. Except as set forth on
Schedule 2.1(h) hereto, there are no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock. Neither
the Company nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence except as set forth
on Schedule 2.1(h) hereto. Neither the Company nor any Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any Subsidiary. None of the Subsidiaries owns
any assets or conduct any operations.

(i) No Material Adverse Change. Since December 31, 2009, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed on
Schedule 2.1(i) hereto.

(j) No Undisclosed Liabilities. Since December 31, 2009, except as disclosed on
Schedule 2.1(j) hereto, neither the Company nor any of its Subsidiaries has
incurred any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary course of the Company’s or its
Subsidiaries’ respective businesses or which, individually or in the aggregate,
are not reasonably likely to have a Material Adverse Effect.

(k) No Undisclosed Events or Circumstances. Since December 31, 2009, except as
disclosed on Schedule 2.1(k) hereto, no event or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(l) Indebtedness. Schedule 2.1(l) hereto sets forth as of the Closing Date all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. For the purposes of
this Agreement, “Indebtedness” shall include, without limitation, (a) any
liabilities for borrowed money; (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) all leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.

(m) Title to Assets. Each of the Company and the Subsidiaries has good and valid
title to all of its real and personal property reflected in the Public Filings,
free and clear of any mortgages, pledges, charges, liens, security interests or
other encumbrances, except for those indicated on Schedule 2.1(m) hereto or such
that, individually or in the aggregate, do not cause a Material Adverse Effect.
Any leases of the Company and each of its Subsidiaries are valid and subsisting
and in full force and effect.

(n) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth in the Public Filings or on Schedule 2.1(n) hereto, there is no action,
suit, claim, investigation, arbitration, alternate dispute resolution proceeding
or other proceeding pending or, to the knowledge of the Company, threatened
against or involving the Company, any Subsidiary or any of their respective
properties or assets, which individually or in the aggregate, would reasonably
be expected, if adversely determined, to have a Material Adverse Effect. There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or governmental or regulatory body against the Company or any
Subsidiary or any officers or directors of the Company or Subsidiary in their
capacities as such, which individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(o) Compliance with Law. The Company and its Subsidiaries have been and are
presently conducting their respective businesses in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except such that, individually or in the aggregate, the
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect. The Company and each of its Subsidiaries have all franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of its business as now being conducted
by it unless the failure to possess such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(p) Taxes. The Company and each of the Subsidiaries has accurately prepared and
filed all federal, state and other tax returns required by law to be filed by
it, has paid or made provisions for the payment of all taxes shown to be due and
all additional assessments, and adequate provisions have been and are reflected
in the financial statements of the Company and the Subsidiaries for all current
taxes and other charges to which the Company or any Subsidiary is subject and
which are not currently due and payable. Except as disclosed on Schedule 2.1(p)
hereto or in the Public Filings, to the Company’s knowledge, none of the federal
income tax returns of the Company or any Subsidiary have been audited by the
Internal Revenue Service. Except as disclosed on Schedule 2.1(p) hereto or in
the Public Filings, the Company has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company or any Subsidiary
for any period, nor of any basis for any such assessment, adjustment or
contingency.

(q) Certain Fees. Except as set forth on Schedule 2.1(q) hereto, the Company has
not employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders’ structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.

(r) Disclosure. Except for the information concerning the transactions
contemplated by this Agreement, the Company confirms that neither it nor any
other person acting on its behalf has provided any of the Purchasers or their
agents or counsel with any information that constitutes or might constitute
material, nonpublic information. To the Company’s knowledge, neither this
Agreement or the Schedules hereto nor any other documents, certificates or
instruments furnished to the Purchasers by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.

(s) Environmental Compliance. To the Company’s knowledge, the Company and each
of its Subsidiaries are in compliance with all limitations, restrictions,
conditions, standards, requirements, schedules and timetables required or
imposed under all applicable Environmental Laws. “Environmental Laws” shall mean
all applicable laws relating to the protection of the environment including,
without limitation, all requirements pertaining to reporting, licensing,
permitting, controlling, investigating or remediating emissions, discharges,
releases or threatened releases of hazardous substances, chemical substances,
pollutants, contaminants or toxic substances, materials or wastes, whether
solid, liquid or gaseous in nature, into the air, surface water, groundwater or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, material or wastes,
whether solid, liquid or gaseous in nature. Except for such instances as would
not individually or in the aggregate have a Material Adverse Effect, there are,
to the knowledge of the Company, no past or present events, conditions,
circumstances, incidents, actions or omissions by or on the part of the Company
or its Subsidiaries that violate or may violate any Environmental Law after the
Closing Date or that may give rise to any environmental liability, or otherwise
form the basis of any claim, action, demand, suit, proceeding, hearing, study or
investigation (i) under any Environmental Law, or (ii) based on or related to
the manufacture, processing, distribution, use, treatment, storage (including
without limitation underground storage tanks), disposal, transport or handling,
or the emission, discharge, release or threatened release of any hazardous
substance.

(t) Books and Records; Internal Accounting Controls. The records and documents
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and the Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary. The Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing Date.
The Company and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules
and forms. The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the end of the period
covered by the Company’s most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

(u) Material Agreements. Except as disclosed in the Public Filings or as set
forth on Schedule 2.1(u) hereto, or as would not be reasonably likely to have a
Material Adverse Effect, (i) the Company and each of its Subsidiaries have
performed all obligations required to be performed by them to date under any
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, filed or required to be filed with the SEC (the “Material
Agreements”), (ii) neither the Company nor any of its Subsidiaries has received
any notice of default under any Material Agreement which has not since been
cured or settled and, (iii) to the Company’s knowledge, neither the Company nor
any of its Subsidiaries is in default under any Material Agreement now in
effect.

(v) Transactions with Affiliates. Except as set forth on Schedule 2.1(v) hereto
or in the Public Filings and otherwise contemplated by this Agreement, there are
no loans, leases, agreements, contracts, royalty agreements, management
contracts or arrangements or other continuing transactions between (a) the
Company, any Subsidiary or any of their respective customers or suppliers on the
one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of its Subsidiaries, or any person owning at
least 5% of the outstanding capital stock of the Company or any Subsidiary or
any member of the immediate family of such officer, employee, consultant,
director or stockholder or any corporation or other entity controlled by such
officer, employee, consultant, director or stockholder, or a member of the
immediate family of such officer, employee, consultant, director or stockholder
which, in each case, is required to be disclosed in the Commission Documents or
in the Company’s most recently filed definitive proxy statement on Schedule 14A,
that is not so disclosed in the Commission Documents or in such proxy statement.

(w) Securities Act of 1933. The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities or similar securities to, or solicit
offers with respect thereto from, or enter into any negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Securities under the registration provisions
of the Securities Act and applicable state securities laws, and neither the
Company nor any of its affiliates, nor any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of any of the Securities.

(x) Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth on Schedule 2.1(x) hereto. Except as set forth on Schedule 2.1(x)
hereto or in the Public Filings, neither the Company nor any Subsidiary has any
employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Subsidiary required to be disclosed in the Commission
Documents that is not so disclosed. No officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.

(y) Absence of Certain Developments. Except as set forth in the Public Filings
or provided on Schedule 2.1(y) hereto or as otherwise contemplated by this
Agreement, since December 31, 2009, neither the Company nor any Subsidiary has:

(i) issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto;

(ii) borrowed any amount in excess of $50,000 or incurred or become subject to
any other liabilities in excess of $50,000 (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and its Subsidiaries;

(iii) discharged or satisfied any lien or encumbrance in excess of $50,000 or
paid any obligation or liability (absolute or contingent) in excess of $50,000,
other than current liabilities paid in the ordinary course of business;

(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $5,000 individually or $10,000 in the aggregate;

(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $50,000, except in the ordinary
course of business;

(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $50,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchasers or their representatives;

(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;

(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;

(ix) made capital expenditures or commitments therefor that aggregate in excess
of $50,000;

(x) entered into any material transaction, whether or not in the ordinary course
of business;

(xi) made charitable contributions or pledges in excess of $10,000;

(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or

(xiv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.

(z) Investment Company Act Status. The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

(aa) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase Securities pursuant to this Agreement has
been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have made or given by any other Purchaser or by any
agent or employee of any other Purchaser, and no Purchaser or any of its agents
or employees shall have any liability to any Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that for reasons of
administrative convenience only, the Transaction Documents have been prepared by
counsel for one of the Purchasers and such counsel does not represent all of the
Purchasers but only such Purchaser and the other Purchasers have retained their
own individual counsel with respect to the transactions contemplated hereby. The
Company acknowledges that it has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers. The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated hereby or thereby. The Company acknowledges that each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

(bb) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the
Securities pursuant to Regulation D and Rule 506 thereof under the Securities
Act nor will the Company or any of its affiliates or subsidiaries take any
action or steps that would cause the offering of the Securities to be integrated
with other offerings if to do so would prevent the Company from selling
Securities pursuant to Regulation D and Rule 506 thereof under the Securities
Act or otherwise prevent a completed offering of Securities hereunder. Except as
set forth on Schedule 2.1(bb) hereto, the Company does not have any registration
statement pending before the SEC or currently under the SEC’s review and since
December 31, 2009, the Company has not offered or sold any of its equity
securities or debt securities convertible into shares of Common Stock.

(cc) Dilutive Effect. The Company understands and acknowledges that its
obligation to issue Conversion Shares in accordance with this Agreement and the
Preferred Stock is absolute and unconditional regardless of the dilutive effect
that such issuance may have on the ownership interest of other stockholders of
the Company.

(dd) DTC Status. Except as set forth on Schedule 2.1(dd) hereto, the Company’s
transfer agent is a participant in and the Common Stock is eligible for transfer
pursuant to the Depository Trust Company Automated Securities Transfer Program.
The name, address, telephone number, fax number, contact person and email of the
Company transfer agent is set forth on Schedule 2.1(dd) hereto.

(ee) Governmental Approvals. Except for (i) the filing of any notice prior or
subsequent to the Closing that may be required under applicable state and/or
federal securities laws (which if required, shall be filed on a timely basis),
and (ii) required filings that must be made with the Delaware Secretary of State
to give effect to the Reverse Splits and the Charter Amendment, no
authorization, consent, approval, license, exemption of, filing or registration
with any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is or will be necessary for, or in
connection with, the execution or delivery of the Conversion Shares, or for the
performance by the Company of its obligations under the Transaction Documents.

(ff) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

(gg) Trading Activities. Except as set forth herein or in the Warrants, it is
understood and acknowledged by the Company that none of the Purchasers have been
asked to agree, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term. The Company further understands and acknowledges that
one or more Purchasers may engage in hedging and/or trading activities at
various times during the period that the Securities are outstanding and (b) such
hedging and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities, assuming such
trading and hedging activities are in compliance with all applicable securities
laws and subject to the representations and warranties set forth in
Section 2.2(j), do not otherwise constitute a breach of this Agreement, the
Warrants or any of the documents executed in connection herewith.

(hh) Company Status. Since December 31, 2008, the Company has not been, and
through the consummation of a Strategic Transaction (as defined in the
Certificate of Designations), the Company will not be, a “shell company” or a
“blank check company,” each as defined by the applicable rules and regulations
of the SEC.

2.2 Representations and Warranties of the Purchasers. Each of the Purchasers
hereby represents and warrants to the Company with respect solely to itself and
not with respect to any other Purchaser as follows as of the date hereof and as
of the Closing Date:

(a) Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Securities being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by each Purchaser and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Purchaser or its Board of Directors,
stockholders, or partners, as the case may be, is required. When executed and
delivered by the Purchasers, the Transaction Documents shall constitute valid
and binding obligations of each Purchaser enforceable against such Purchaser in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

(c) Acquisition for Investment. Each Purchaser is purchasing the Securities
solely for its own account and not with a view to or for sale in connection with
distribution. Each Purchaser does not have a present intention to sell any of
the Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
such Purchaser does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with federal and state securities laws applicable to such
disposition. Each Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of Purchaser’s investment in the Company,
(ii) is able to bear the financial risks associated with an investment in the
Securities and (iii) has been given full access to such records of the Company
and the Subsidiaries and to the officers of the Company and the Subsidiaries as
it has deemed necessary or appropriate to conduct its due diligence
investigation.

(d) Rule 144. Each Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act
(recognizing that the Company has no obligation hereunder to effect such
registration) or an exemption from registration is available. Each Purchaser
acknowledges that such person is familiar with Rule 144 of the rules and
regulations of the SEC, as amended, promulgated pursuant to the Securities Act
(“Rule 144”), and that such Purchaser has been advised that Rule 144 permits
resales only under certain circumstances. Each Purchaser understands that to the
extent that Rule 144 is not available, such Purchaser will be unable to sell any
Securities without either registration under the Securities Act or the existence
of another exemption from such registration requirement.

(e) General. Each Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities. Each Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

(f) No General Solicitation. Each Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications. Each
Purchaser, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and has not relied on any information or
representations made by third parties, and was not solicited through any pending
registration statement of the Company described on Schedule 2.1(bb).

(g) Accredited Investor. Except as set forth on Schedule 2.2(g), each Purchaser
is an “accredited investor” (as defined in Rule 501 of Regulation D), and such
Purchaser has such experience in business and financial matters that it is
capable of evaluating the merits and risks of an investment in the Securities.
Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act and such Purchaser is not a broker-dealer. Each
Purchaser acknowledges that an investment in the Securities is speculative and
involves a high degree of risk.

(h) Certain Fees. The Purchasers have not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.

(i) Independent Investment. No Purchaser has agreed to act with any other
Purchaser for the purpose of acquiring, holding, voting or disposing of the
Securities purchased hereunder for purposes of Section 13(d) under the Exchange
Act, and each Purchaser is acting independently with respect to its investment
in the Securities.

(j) No Short Sales. Commencing on the date that the Purchasers were initially
contacted regarding an investment in the Securities, none of the Purchasers has
engaged in any Short Sale (defined below) of the Common Stock and will not
engage in any Short Sale of the Common Stock prior to public announcement of the
transactions contemplated by this Agreement pursuant to Section 3.9, nor has any
Short Sale been executed by or on behalf of the Purchaser during the period
beginning 30 days before the date hereof.  For purposes of this Agreement,
“Short Sale” means all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker-dealers or foreign regulated brokers, but only if executed at a
time when the Purchaser has no equivalent offsetting long position in the common
stock of the Company.

2.3 Outstanding Securities and Purchase Rights. Each Purchaser represents and
warrants that as of the Closing, such Purchaser holds the Company securities in
the principal amounts set forth on such Purchaser’s signature page hereto.

ARTICLE 3

COMPANY COVENANTS

Unless otherwise specified in this Article, for so long as any Preferred Stock
or Warrants remain outstanding in whole or in part, the Company covenants with
each Purchaser as follows, which covenants are for the benefit of each Purchaser
and their respective permitted assignees.

3.1 Securities Compliance. The Company shall notify the SEC in accordance with
its rules and regulations of the transactions contemplated by any of the
Transaction Documents and shall take all other necessary action and proceedings
as may be required by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Purchasers, or their respective
subsequent holders.

3.2 Registration and Listing. The Company shall (a) cause its Common Stock to
continue to be registered under Sections 12(b) or 12(g) of the Exchange Act,
(b) comply in all respects with its reporting and filing obligations under the
Exchange Act and (c) not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act. The Company
will use reasonable best efforts to continue the listing or trading of its
Common Stock on The OTC Bulletin Board or the Pink Sheets (as applicable, the
“Principal Market”). The Company further covenants that it will take such
further action as the Purchasers may reasonably request from time to time to
enable the Purchasers to sell the Securities without registration under the
Securities Act pursuant to the exemption provided by Rule 144, provided that the
Company shall not be required to consent to the service of process in any
jurisdiction in connection with any such request. Upon the request of the
Purchasers, the Company shall deliver to the Purchasers a written certification
of a duly authorized officer as to whether it has complied with such
requirements.

3.3 Compliance with Laws. The Company shall comply, and cause each Subsidiary to
comply, with all applicable laws, rules, regulations and orders, noncompliance
with which would be reasonably likely to have a Material Adverse Effect.

3.4 Keeping of Records and Books of Account. The Company shall keep and cause
each Subsidiary to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied,
(a) reflecting all financial transactions of the Company and its Subsidiaries,
and (b) for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business.

3.5 Reporting Requirements. If the Company ceases to file its periodic reports
with the SEC, or if the SEC and the Company both cease making these periodic
reports available via the Internet without charge, then, in addition to any
other remedies that the Purchasers may have, the Company shall, upon the written
request of a Purchaser, furnish the following to each Purchaser so long as such
Purchaser shall be obligated hereunder to purchase the Securities or shall
beneficially own Securities:

(a) Quarterly Reports on Form 10-Q (or an equivalent form), including financial
statements, (i) promptly following the end of each quarter, and in any event
within 45 days of the end of each quarter (or such longer period of time as
would have been allowed under Rule 12b-25 under the Exchange Act), if such
reports are no longer filed with the SEC or (ii) as soon as practical after the
document is filed with the SEC, and in any event within five days after the
document is filed with the SEC;

(b) Annual Reports on Form 10-K (or an equivalent form), including financial
statements, (i) promptly following the end of each year, and in any event within
90 days of the end of each year (or such longer period of time as would have
been allowed under Rule 12b-25 under the Exchange Act), if such reports are no
longer filed with the SEC or (ii) as soon as practical after the document is
filed with the SEC, and in any event within five days after the document is
filed with the SEC; and

(c) Copies of all notices, information and proxy statements in connection with
any meetings, that are, in each case, provided to holders of shares of Common
Stock, contemporaneously with the delivery of such notices or information to
such holders of Common Stock.

3.6 Other Agreements. The Company shall not enter into any agreement in which
the terms of such agreement would be reasonably expected to restrict or impair
the right or ability of the Company or any Subsidiary to perform under any
Transaction Document.

3.7 Use of Proceeds; Net Cash Schedules. So long as (i) at least 1,000 shares of
Preferred Stock (as adjusted for any stock dividends, combinations, splits,
recapitalizations and the like with respect to such shares) are outstanding and
(ii) no Strategic Transaction has been consummated:

(a) The proceeds from the sale of the Securities hereunder shall be used by the
Company for general corporate purposes in accordance with the Net Cash Schedules
(as defined below) and the Company shall not make any payment, or incur any
obligation or liability that may be settled in cash, that causes the balance of
the Net Cash (as defined in Section 3.7(c)(i)) as of any date set forth in the
most recently approved Net Cash Schedule to be less than the Net Cash reflected
for such date on such Net Cash Schedule.

(b) Other than redemptions of unvested Common Stock issued pursuant to equity
compensation plans or agreements, in no event shall the proceeds be used to
redeem any Common Stock or securities convertible, exercisable or exchangeable
into Common Stock (other than the Preferred Stock) or to settle any outstanding
litigation.

(c) The Company shall manage and periodically report its Net Cash as follows:

(i) For a period of six months from the Closing Date (the “Disclosure Period”),
the Company shall send to the Purchasers within 15 calendar days of the end of
each month during the Disclosure Period, subject to each such Purchaser’s
agreement to hold such information in strict confidence and to not trade in
Company securities on the basis of such information, a statement showing the
amount, as of the end of each such calendar month, determined according to the
following formula (such amount, the “Net Cash”): (i) the sum of the Company’s
unrestricted, consolidated (x) cash, (y) cash equivalents and (z) short term
investments, available for sale, less (ii) the amount of the Company’s
liabilities that may be settled in cash, including any off-balance sheet
obligations that may be settled in cash;

(ii) On or prior to the last day of the Disclosure Period, the Company shall
file with the SEC a Form 8-K or Form 10-Q disclosing: (i) the Initial Net Cash
Schedule (as defined in Section 5.2(n) below) for each calendar month commencing
with October 2010 through March 2011 and (ii) the Net Cash balance as of
September 30, 2010; and

(iii) Following the expiration of the Disclosure Period, the Company shall:

(1) In each of the Company’s annual reports on Form 10-K, disclose a schedule
showing, as of the end of each of the twelve (12) calendar months April through
March following the filing of such Form 10-K (commencing with April 2011 to
March 2012), the Company’s anticipated Net Cash balance for such dates (the
“Subsequent Net Cash Schedules” and, together with the Initial Net Cash
Schedule, each, a “Net Cash Schedule”);

(2) In each quarterly or annual report on Form 10-Q or Form 10-K, report its Net
Cash as of the end of the latest quarter covered by such report; and

(3) In the event that the Company’s Net Cash as of the end of a calendar month
is less than the corresponding amount set forth in the applicable Net Cash
Schedule, then the Company shall, within 15 calendar days following the end of
such calendar month (or 30 calendar days if it is the last month of a fiscal
year) file a Current Report on Form 8-K disclosing the amount of such variance
and the actual Net Cash balance of the Company as of such date.

(iv) Each Subsequent Net Cash Schedule must be approved, in writing, by the
Requisite Holders prior to its disclosure. The Company shall deliver to the
Purchasers written notice at least one Week prior to the delivery of any
Subsequent Cash Schedule to the Purchasers for approval pursuant to this section
notifying the Purchasers of the expected date of such delivery. The Company
shall publicly disclose each approved Subsequent Net Cash Schedule through a
Current Report on Form 8-K, Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, in each case no later than two (2) Trading Days (as defined in the
Certificate of Designations) following the approval of such Subsequent Net Cash
Schedule.

3.8 Reporting Status. So long as a Purchaser beneficially owns any of the
Securities, the Company shall timely file all reports required to be filed with
the SEC pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.

3.9 Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) no later than 9:00 A.M. Eastern Time on the first Trading Day
following the effective date of this Agreement. The Company shall also file with
the SEC a Form 8-K describing the material terms of the transactions
contemplated hereby as soon as practicable following the effective date of this
Agreement but in no event more than the fourth Trading Day following the
effective date of this Agreement, which Press Release and Form 8-K shall be
subject to prior review and approval by the Lead Purchaser (as defined in
Section 8.15 below).

3.10 Disclosure of Material Information. Except with respect to information that
may be provided during the Disclosure Period or information disclosed to any
Purchaser who is also an officer, director or employee of the Company, the
Company covenants and agrees that neither it nor any other person acting on its
behalf has provided or will provide any Purchaser or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of and specifically identifying
such information as material and non-public. The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company. In the event of a breach
of the foregoing covenant by the Company, or any of its Subsidiaries, or any of
its or their respective officers, directors, employees and agents, in addition
to any other remedy provided herein or in the Transaction Documents, the Company
shall notify the Purchasers immediately upon learning of such breach and
thereafter publicly disclose any material, non-public information in a Form 8-K
within one business day of the date that it discloses such information to any
Purchaser. In the event that the Company discloses any material, non-public
information to a Purchaser in violation of this Section 3.10 and fails to
publicly file a Form 8-K in accordance with the above, a Purchaser shall have
the right, upon providing the Company with 48 hours prior written notice, to
make a public disclosure, in the form of a press release, public advertisement
or otherwise, of such material, non-public information without the prior
approval by the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees or agents. No Purchaser shall have any liability
to the Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure in
connection with which such Purchaser has complied with this Section 3.10 and the
Company has failed to act as required under this Section 3.10.

3.11 Pledge of Securities. The Company acknowledges that the Securities may be
pledged by a Purchaser in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Purchaser effecting a pledge of the Securities
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement or any other
Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article 6 hereof in order to effect a
sale, transfer or assignment of Securities to such pledgee. At the Purchasers’
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Purchaser.

3.12 Other Covenants. For so long as at least 1,000 shares of Preferred Stock,
or at least 3,000 shares of Preferred Stock if all Cash Warrants have been fully
exercised, are outstanding, the Company shall:

(a) maintain, and cause each of its Subsidiaries to maintain insurance with
responsible and reputable insurance companies or associations (including
comprehensive general liability) with respect to its properties (including all
real properties leased or owned by it) and business, in such amounts and
covering such risks as is (i) required by any governmental authority having
jurisdiction with respect thereto and (ii) as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated;

(b) not, without the prior approval (by vote or by written consent, as provided
in the Delaware General Corporation Law) of the Requisite Holders, transfer any
assets to any Subsidiary or to otherwise cause any Subsidiary to acquire any
assets or commence operations;

(c) not, without the prior approval (by vote or by written consent, as provided
in the Delaware General Corporation Law) of the Requisite Holders, take any of
the actions enumerated in Article XII of the Certificate of Designations
(whether by merger, consolidation, conversion or otherwise); and

(d) provided the same would not be in violation of Regulation FD, permit, during
normal business hours and upon reasonable request and reasonable notice, each
Purchaser or any employees, agents or representatives thereof, so long as such
Purchaser shall be obligated hereunder to purchase the Securities or shall
beneficially own any Conversion Shares, for purposes reasonably related to such
Purchaser’s interests as a stockholder, to visit the Company to discuss the
publicly available, non-confidential affairs, finances and accounts of the
Company and any Subsidiary with any of its executive officers.

ARTICLE 4
PURCHASER COVENANTS

4.1 Unless otherwise specified in this Article, for so long as any Preferred
Stock or Warrants remain outstanding in whole or in part, each Purchaser
covenants with the Company as follows, which covenants are for the benefit of
the Company and its permitted assignees.

(a) Transfer Restrictions on Series C-1 Preferred, Cashless Warrants and
Series D-1 Preferred. The Series C-1 Preferred, Cashless Warrants and Series D-1
Preferred, and all rights thereunder, shall not be sold or transferred prior to
the date that is six months and forty-one (41) Weeks following the Closing Date.
Any purported sale or transfer effected in violation of this Section 4.1(a)
shall be null and void.

(b) Transfer Restrictions on Series C-2 Preferred, Cash Warrants, Subsequent
Cashless Warrants and Series D-2 Preferred. The Series C-2 preferred, Cash
Warrants, Subsequent Cashless Warrants and Series D-2 Preferred, and all rights
thereunder, shall not be sold or transferred prior to the date that is six
months and forty (40) Weeks following, with respect to a particular Purchaser,
the first date of exercise, in whole or part, of the Cash Warrant held by such
Purchaser. Any purported sale or transfer effected in violation of this
Section 4.1(b) shall be null and void.

(c) Conversion Limitations. For so long as any Securities remain outstanding,
each Purchaser covenants and agrees that it will not convert any Securities into
Common Stock in contravention of Article IV.C. of the Certificate of
Designations.

4.2 Each Purchaser covenants that the Securities shall only be disposed pursuant
to an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws.

4.3 Upon the consummation of an approved Strategic Transaction, each Purchaser
shall exercise the Cash Warrant in full within the time period and in the manner
set forth in Section 1(d) of the Cash Warrant. If a Purchaser fails to timely
exercise the Cash Warrant (such purchaser, a “Defaulting Purchaser”), interest
shall thereafter accrue on the sums due to the Company under such Cash Warrant
at a rate equal to the lesser of 18% per annum and the highest interest rate
permitted by applicable law. Additionally, until such Cash Warrant is exercised
in full:

(a) all covenants and obligations owed by the Company to such Defaulting
Purchaser under the Transaction Documents shall be suspended until such Cash
Warrant is exercised in full, and all defaults by the Company under the
Transaction Documents shall, solely with respect to the Defaulting Purchaser, be
deemed irrevocably waived by such Defaulting Purchaser; and

(b) the Defaulting Purchaser shall be required to pay the Company (i) on the
consummation of the Strategic Transaction and (ii) on the last day of each Week
elapsed following the consummation of the Strategic Transaction until the Cash
Warrant is exercised in full, a cash payment in an amount, in each instance set
forth in clauses (i) and (ii), equal to three percent (3%) of the aggregate
exercise price for such Cash Warrant.

For clarification, the remedies set forth in Section 4.3 shall apply only with
respect to the particular Defaulting Purchaser and not to any other Purchaser
and shall not affect the voting rights of the Defaulting Purchaser under the
Transaction Documents or the Certificate of Designations.

ARTICLE 5

CONDITIONS

5.1 Conditions Precedent to the Obligation of the Company to Close and to Sell
the Securities. The obligation hereunder of the Company to close and issue and
sell the Securities to the Purchasers at the Closing is subject to the
satisfaction or waiver, at or before the Closing, of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

(a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document.

(d) Delivery of Purchase Price. The Purchase Price for the Securities shall have
been delivered to the Company on or before the Closing Date.

(e) Delivery of Transaction Documents. The Transaction Documents shall have been
duly executed and delivered by the Purchasers to the Company.

(f) Letter Agreement. The letter agreement in substantially the form attached
hereto as Exhibit G shall have been signed by the Purchasers identified therein
and delivered to the Company.

5.2 Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Securities. The obligation hereunder of the Purchasers to purchase
the Securities and consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for the Purchasers’ sole
benefit and may be waived by the Requisite Holders at any time in their sole
discretion.

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company and its Subsidiaries in this
Agreement and the other Transaction Documents shall be true and correct in all
material respects as of the Closing Date, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.

(b) Performance by the Company and Subsidiaries. Each of the Company and its
Subsidiaries shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company and its
Subsidiaries at or prior to the Closing Date.

(c) No Suspension, Etc. The shares of Common Stock: (i) shall be designated for
quotation or listed on the Principal Market and (ii) shall not have been
suspended, as of the Closing Date, by the SEC or the Principal Market from
trading on the Principal Market nor shall suspension by the SEC or the Principal
Market have been threatened, as of the Closing Date, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Market.

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document.

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary which, in either such case, (i) seeks to
restrain, prevent or change the transactions contemplated by this Agreement, or
(ii) seeks damages in connection with such transactions.

(f) Opinion of Counsel. The Purchasers shall have received an opinion of counsel
to the Company, dated the date of the Closing Date, substantially in the form of
Exhibit H hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Purchasers.

(g) Common Stock, Series C-1 Preferred Stock and Warrants. At or prior to the
Closing, the Company shall have delivered to the Purchasers the Series C-1
Preferred Stock, Cash Warrants and Cashless Warrants and shall have arranged for
the Company’s transfer agent to electronically deliver to the Purchasers the
Common Stock to be held in street name, in each case in accordance with the
terms of this Agreement.

(h) Secretary’s Certificate. The Company and each Subsidiary of the Company
shall have delivered to the Purchasers a secretary’s certificate, dated as of
the Closing Date, as to (i) the resolutions adopted by its Board of Directors
approving the transactions contemplated hereby, (ii) its certificate of
incorporation, (iii) its bylaws, each as in effect at the Closing Date, and
(iv) the authority and incumbency of the officers executing the Transaction
Documents and any other documents required to be executed or delivered in
connection therewith.

(i) Officer’s Certificate. On the Closing Date, the Company and each Subsidiary
shall have delivered to the Purchasers a certificate signed by an executive
officer on behalf of the Company and each Subsidiary, dated as of the Closing
Date, confirming the accuracy of the Company’s and each Subsidiary’s
representations, warranties and covenants as of the Closing Date and confirming
the compliance by the Company with the conditions precedent set forth in
paragraphs (a)-(e) and (j) of this Section 5.2 as of the Closing Date (provided
that, with respect to the matters in paragraphs (d) and (e) of this Section 5.2,
such confirmation shall be based on the knowledge of the executive officer after
due inquiry).

(j) Material Adverse Effect. No Material Adverse Effect shall have occurred.

(k) Change in Purchasers. There shall have been no changes to Exhibit A (List of
Purchasers) since the execution of this Agreement.

(l) Delivery of Transaction Documents. Each of the Transaction Documents to
which the Company is a party shall have been duly executed and delivered by the
Company to the Purchasers.

(m) Filing of Certificate of Designation. The Certificate of Designations shall
have been adopted and approved by the Company’s Board of Directors as required
by applicable law (including without limitation the Delaware General Corporation
Law), the Certificate and Bylaws and any agreements to which the Company is a
party or is bound, and the Company shall have filed the Certificate of
Designations with the Secretary of State of the State of Delaware who shall have
accepted the Certificate of Designations for filing, and the Certificate of
Designations shall be in full force and effect as of the Closing.

(n) Delivery of Initial Cash Schedule. Exhibit F attached hereto contains a
schedule showing, as of the last day of each calendar month commencing with
May 2010 and continuing through March 2011 the Company’s anticipated Net Cash
balance for such dates (the “Initial Net Cash Schedule”).

ARTICLE 6

CERTIFICATE LEGENDS

6.1 Legends. Except as set forth herein, each certificate representing shares of
Preferred Stock shall be stamped or otherwise imprinted with legends
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS EITHER (A) REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR (B) THE COMPANY HAS RECEIVED A REASONABLY
ACCEPTABLE OPINION OF COUNSEL STATING THAT THE REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS IS NOT REQUIRED FOR SUCH SALE, TRANSFER OR OTHER DISPOSITION.

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SECURITIES
PURCHASE AGREEMENT BY AND AMONG THE CORPORATION AND CERTAIN ORIGINAL PURCHASERS
OF THESE SECURITIES. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE CORPORATION.

The Company agrees to issue or reissue certificates representing any of the
Conversion Shares without legends if, in the case of any holder or acquiror of
such Conversion Shares (x) the Conversion Shares can be sold by such holder
pursuant to Rule 144 without any restriction as to the number of securities or
(y) the holder is selling such Conversion Shares in compliance with the
provisions of Rule 144. In addition, if the Company’s transfer agent is
participating in a program, including without limitation the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program or any equivalent
program, that permits the transfer agent to electronically transmit the
Conversion Shares, and if the Conversion Shares can then be sold pursuant to
Rule 144 without any restriction as to the number of securities, then in such
case the Company shall cause its transfer agent, by the end of the Delivery
Period (as defined in the Certificate of Designations), to electronically
transmit the Conversion Shares (not in physical certificate form), without
legends, to the holder, by crediting the account of the holder or its nominee
with DTC through the Deposit Withdrawal Agent Commission system or through such
other equivalent program. In connection with the issuance of the Conversion
Shares as set forth herein, each Purchaser acknowledges that the Company is
relying on the representations and warranties of such Purchaser set forth in
Section 2.2 and the covenants of such Purchaser set forth in Section 4.2.

6.2 Purchaser Indemnity. Each Purchaser shall severally, but not jointly,
indemnify, defend and hold harmless the Company (and its directors, officers,
affiliates, employees, agents, successors and assigns) (each a “Company
Indemnified Party”) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by any Company
Indemnified Party as a result of claims brought by third parties arising out of
or relating to any breach of the covenants made by such Purchaser in
Section 4.2. In the event that a Company Indemnified Party shall seek
indemnification under this Section 6.2, the provisions of Section 7.2 (mutatis
mutandis) shall apply to any such claim.

ARTICLE 7

INDEMNIFICATION

7.1 General Indemnity. The Company agrees to indemnify and hold harmless the
Purchasers (and their respective directors, officers, affiliates, members,
managers, employees, agents, successors and assigns) from and against any and
all losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Purchasers as a result of claims brought by third parties
arising out of or relating to any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein.

7.2 Indemnification Procedure. Any party entitled to indemnification under this
Article 7 (an “indemnified party”) will give written notice to the indemnifying
party of any matter giving rise to a claim for indemnification; provided, that
the failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Article 7 except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice. In case any such action,
proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnifying party
a conflict of interest between it and the indemnified party exists with respect
to such action, proceeding or claim (in which case the indemnifying party shall
be responsible for the reasonable fees and expenses of one separate counsel for
the indemnified parties), to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. In the event that the indemnifying party
advises an indemnified party that it will contest such a claim for
indemnification hereunder, or fails, within 30 days of receipt of any
indemnification notice (the “Defense Period”) to notify, in writing, such person
of its election to defend, settle or compromise, at its sole cost and expense,
any action, proceeding or claim (or discontinues its defense at any time after
it commences such defense), then the indemnified party may, at its option,
defend, settle or otherwise compromise or pay such action or claim. In any
event, unless and until the indemnifying party elects in writing to assume and
does so assume the defense of any such claim, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding, only to the extent incurred
after the expiration of the Defense Period, shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim. The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article 7 to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification obligations to defend the indemnified party
required by this Article 7 shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party shall refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification. The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the indemnified party against
the indemnifying party or others, and (b) any liabilities the indemnifying party
may be subject to pursuant to the law.

7.3 Exclusivity of Remedy. With the exception of the indemnification provisions
set forth above in Section 7.1 and the right of redemption set forth in
Article VII.A.(v) of the Certificate of Designations, the Purchasers shall not
have the right to recover for any damages or claims arising out of or relating
to any inaccuracy in or breach of the representations or warranties made by the
Company herein.

ARTICLE 8

MISCELLANEOUS

8.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement and the transactions
contemplated hereby; provided, however, that the Company shall pay all fees and
expenses, including without limitation attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses), incurred by the Purchasers in
connection with the preparation, negotiation, execution and delivery of the
Transaction Documents and the transactions contemplated thereunder, which
payment shall be made at the Closing (which payments shall not exceed in the
aggregate $50,000 and may be withheld from the amounts delivered to the Company
by the Purchasers at the Closing).

8.2 Specific Performance; Consent to Jurisdiction; Venue.

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof without the
requirement of posting a bond or providing any other security, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue. The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York. The Company and each Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 8.2 shall affect
or limit any right to serve process in any other manner permitted by law. The
parties hereby waive all rights to a trial by jury. In addition, the prevailing
party in any dispute arising under this Agreement shall be entitled to recover
its fees and expenses, including, without limitation, all reasonable attorneys’
fees and expenses.

8.3 Entire Agreement; Amendment. This Agreement and the Transaction Documents
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the other Transaction Documents, neither the Company nor any Purchaser make any
representation, warranty, covenant or undertaking with respect to such matters,
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein. No provision of this Agreement
may be waived or amended on behalf of all Purchasers other than by a written
instrument signed by the Company and the Requisite Holders. In addition to the
foregoing, no provision of this Agreement may be amended to increase the
financial obligations of any Purchaser under this Agreement other than by a
written instrument signed by such Purchaser. Nothing provided in this
Section 8.3 shall limit an individual Purchaser’s right to waive or amend any
provision of this Agreement on its own behalf. The Purchasers acknowledge that
any waiver effected in accordance with this Section 8.3 shall be binding upon
each Purchaser (and their permitted assigns) and the Company, including, without
limitation, a waiver that has an adverse effect on any or all Purchasers.

8.4 Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery or by telecopy, electronic mail or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:



    If to the Company or its Subsidiaries:

La Jolla Pharmaceutical Company
4365 Executive Drive, Suite 300
San Diego, CA 92121
Attention: Deirdre Gillespie
Telephone No.: (858) 452-6600
Telecopy No.: (858) 626-2851
Email address: deirdre.gillespie@ljpc.com



    with copies to:

Goodwin Procter LLP
4365 Executive Drive, Suite 300
San Diego, CA 92121
Attention: Ryan Murr
Telephone No.: (858) 202-2727
Telecopy No.: (858) 546-4464
Email address: rmurr@goodwinprocter.com



    If to any Purchaser:

At the address of such Purchaser set forth on the signature page to this
Agreement, with copies to Purchaser’s counsel, if any, as set forth on the
signature page or as specified in writing by such Purchaser.



    With a copy to:

Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Ethan Christensen
Telephone No.: (858) 550-6076
Telecopy No.: (858) 550-6420
Email address: echristensen@cooley.com

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

8.5 Waivers. No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

8.6 Headings. The article, section and subsection headings in this Agreement are
for convenience only and shall not constitute a part of this Agreement for any
other purpose and shall not be deemed to limit or affect any of the provisions
hereof.

8.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Subject to the
limitations set forth in Article 4 of this Agreement, the Purchasers may assign
the Securities and its rights under this Agreement and the other Transaction
Documents and any other rights hereto and thereto without the consent of the
Company.

8.8 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

8.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

8.10 Survival. The representations and warranties of the Company and the
Purchasers shall terminate upon the Closing Date; provided, however, that such
termination shall have no affect on the rights of the Purchasers under Section 7
or Article VII of the Certificate of Designations. The agreements and covenants
set forth in Articles 1, 3, 4, 6, 7 and 8 of this Agreement shall survive the
Closing hereunder indefinitely.

8.11 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.

8.12 Publicity. The Company agrees that it will not disclose, and will not
include in any public announcement, the names of the Purchasers without the
consent of the Purchasers, or unless and until such disclosure is required by
law, rule or applicable regulation, and then only to the extent of such
requirement. Notwithstanding the foregoing, the Purchasers consent to being
identified in any filings the Company makes with the SEC to the extent required
by law or the rules and regulations of the SEC.

8.13 Severability. The provisions of this Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

8.14 Further Assurances. From and after the date of this Agreement, upon the
request of the Purchasers or the Company, the Company and each Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents

8.15 Representation of Lead Purchaser. It is acknowledged by each Purchaser that
the purchaser listed as the Lead Purchaser on Exhibit A hereto (the “Lead
Purchaser”) has retained Cooley LLP to act as its counsel in connection with the
transactions contemplated by the Transaction Documents and that Cooley LLP has
not acted as counsel for any Purchaser, other than the Lead Purchaser, in
connection with the transactions contemplated by the Transaction Documents and
that none of such Purchasers has the status of a client for conflict of interest
or any other purposes as a result thereof.

8.16 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchaser as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents. Each Purchaser
confirms that it has independently participated in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
Each Purchaser shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of any other Transaction Documents, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

8.17 Force Majeure. Notwithstanding any provision herein to the contrary, the
failure of any party to timely satisfy obligations hereunder shall be excused to
the extent that (i) such failure follows the occurrence of a Force Majeure Event
(defined below), and (ii) such Force Majeure Event has materially adversely
affected the ability of such party (or its agents, including banks, transfer
agents, and clearinghouses) to perform hereunder. A failure to perform shall be
excused only for so long as the Force Majeure Event continues to materially
adversely affect such person’s ability to perform. For purposes of this Section,
“Force Majeure Event” shall mean the occurrence of any of the following events:
(a) trading in securities generally on either the Nasdaq Stock Market or the New
York Stock Exchange shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such stock exchanges by
the SEC or FINRA; (b) a general banking moratorium shall have been declared by
any of federal, New York or California authorities; (c) an act of war, terrorism
or hostility shall have occurred, or (d) a strike, fire, flood, earthquake,
accident or other calamity or Act of God shall have occurred.

8.18 Approval of Equity Awards. Within 2 Trading Days following the Closing
Date, the Company shall grant the equity compensation awards set forth on
Schedule 8.18 attached hereto. Upon execution of this Agreement, each Purchaser
shall be deemed to be consenting, as of the Closing Date, to the granting of
such awards for purposes of Article XII under the Certificate of Designations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized officers as of the
date first above written.

LA JOLLA PHARMACEUTICAL COMPANY

By: /s/ Deirdre Gillespie
Name: Deirdre Gillespie
Title: President and Chief Executive Officer


[SIGNATURE PAGES CONTINUE]

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Tang Capital Partners, LP

Signature of Authorized Signatory of Purchaser: /s/ Kevin Tang

Name of Authorized Signatory: Kevin C. Tang
Title of Authorized Signatory: Managing Director

Email Address of Purchaser: kevin@tangcapital.com

Fax Number of Purchaser: (858) 200-3837

Address for Notice of Purchaser:

4401 Eastgate Mall

San Diego, California 92121

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

SAME

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

2

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: The Haeyoung and Kevin Tang Foundation, Inc.

Signature of Authorized Signatory of Purchaser: /s/ Kevin Tang

Name of Authorized Signatory: Kevin C. Tang
Title of Authorized Signatory: President

Email Address of Purchaser: kevin@tangcapital.com

Fax Number of Purchaser: (858) 200-3837

Address for Notice of Purchaser:

4401 Eastgate Mall

San Diego, California 92121

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

SAME

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

3

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Boxer Capital, LLC

Signature of Authorized Signatory of Purchaser: /s/ Chris Fuglesang

Name of Authorized Signatory: Chris Fuglesang

Title of Authorized Signatory: Member

Email Address of Purchaser: cfuglesang@tavistock.com

Fax Number of Purchaser: (858) 400-3101

Address for Notice of Purchaser:

445 Marine View Ave., Suite 100

Del Mar, California 92014

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

SAME

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

4

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: MVA Investors, LLC

Signature of Authorized Signatory of Purchaser: /s/ Chris Fuglesang

Name of Authorized Signatory: Chris Fuglesang
Title of Authorized Signatory: President

Email Address of Purchaser: cfuglesang@tavistock.com

Fax Number of Purchaser: (858) 400-3101

Address for Notice of Purchaser:

445 Marine View Ave., Suite 100

Del Mar, California 92014

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

SAME

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

5

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: RTW Investments, LLC

Signature of Authorized Signatory of Purchaser: /s/ Roderick Wong

Name of Authorized Signatory: Roderick Wong

Title of Authorized Signatory: Managing Member

Email Address of Purchaser: rwong@rtwfunds.com

Fax Number of Purchaser: (646) 597-6998

Address for Notice of Purchaser:

1350 Avenue of the Americas, 28th Floor

New York, New York 10019

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

6

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Deirdre Y. Gillespie

Signature of Authorized Signatory of Purchaser: /s/ Deirdre Gillespie

Name of Authorized Signatory: Deirdre Y. Gillespie
Title of Authorized Signatory: President and Chief Executive Officer of La Jolla
Pharmaceutical Company

Email Address of Purchaser: deirdre.gillespie@ljpc.com

Fax Number of Purchaser: (858) 626-2851

Address for Notice of Purchaser:

c/o La Jolla Pharmaceutical Company

4365 Executive Drive, Suite 300

San Diego, California 92121

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

7

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Gail A. Sloan

Signature of Authorized Signatory of Purchaser: /s/ Gail A. Sloan

Name of Authorized Signatory: Gail A. Sloan
Title of Authorized Signatory: Vice President, Finance of La Jolla
Pharmaceutical Company

Email Address of Purchaser: gail.sloan@ljpc.com

Fax Number of Purchaser: (858) 626-2851

Address for Notice of Purchaser:

c/o La Jolla Pharmaceutical Company

4365 Executive Drive, Suite 300

San Diego, California 92121

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

8

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Daniel J. Bryson

Signature of Authorized Signatory of Purchaser: /s/ Daniel J. Bryson

Name of Authorized Signatory: Daniel J. Bryson

Title of Authorized Signatory: Controller of La Jolla Pharmaceutical Company

Email Address of Purchaser: dan.bryson@ljpc.com

Fax Number of Purchaser: (858) 626-2851

Address for Notice of Purchaser:

c/o La Jolla Pharmaceutical Company

4365 Executive Drive, Suite 300

San Diego, California 92121

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

SCHEDULE I
SCHEDULE OF EXCEPTIONS

EXHIBIT A
LIST OF PURCHASERS
EXHIBIT B
FORM OF CASHLESS WARRANT

9

EXHIBIT C
FORM OF CASH WARRANT

10

EXHIBIT D
FORM OF OFFICER’S CERTIFICATE

11

EXHIBIT E
CERTIFICATE OF DESIGNATIONS

12

EXHIBIT F
INITIAL NET CASH SCHEDULE

13

EXHIBIT G
SIDE LETTER

14

EXHIBIT H
OPINION OF COUNSEL TO COMPANY

15